Citation Nr: 1114920	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  04-41 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral feet metatarsalgia with drawer instability.

2.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patellae of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patellae of the right knee.

4.  Entitlement to an initial compensable evaluation for colonic polyps.

5.  Entitlement to an initial compensable evaluation for residuals of a compression fracture of T-12.

6.  Entitlement to an initial compensable evaluation for a benign, right, mid lung opacity.

7.  Entitlement to service connection for a right hand disability.

8.  Entitlement to service connection for a right wrist disability.

9.  Entitlement to service connection for a cervical spine disability.

10.  Entitlement to service connection for a lumbar spine disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1988 to August 1994.  He served in Southwest Asia from August 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board videoconference hearing in February 2008.

The issues of entitlement to service connection for a right hand disability, for a right wrist disability, for a cervical spine disability and for a lumbar spine disability as well as the issues of entitlement to increased ratings for colonic polyps and for residuals of a compression fracture of T12 are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the appellant if any further action is required on his part.  


FINDINGS OF FACT

1.  The service-connected bilateral feet metatarsalgia with drawer instability is manifested by complaints of pain without other disability.  

2.  The service-connected chondromalacia of the left knee is manifested by pain and, at most, restriction in flexion to 135 degrees and no restriction in extension.

3.  The service-connected chondromalacia of the right knee is manifested by pain and, at most, restriction in flexion to 130 degrees and no restriction in extension.

4.  The service-connected benign, right, mid lung opacity is manifested by Forced Expiratory Volume in one second (FEV-1) which was 96 percent of the predicated amount prebronchodilator and 106 percent of the predicted amount postbronchodilator; FEV1/Forced Vital Capacity in (FVC) which was 102 percent of the predicted amount postbronchodilator; and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method ((DLCO (SB)) which was 110 percent of the predicted amount prebronchodilator.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in excess of 10 percent for bilateral feet metatarsalgia with drawer instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.73, Diagnostic Code 5284 (2010).

2.  The criteria for entitlement to an initial evaluation in excess of 10 percent for chondromalacia patellae of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).

3.  The criteria for entitlement to an initial evaluation in excess of 10 percent for chondromalacia patellae of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).

4.  The criteria for entitlement to an initial compensable evaluation for a benign, right, mid lung opacity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97 Diagnostic Code 6820-6600 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion in a February 2006 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to the benefits sought and adjudicated by this claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claims in the February 2006 VCAA letter and also was provided with notice of the types of evidence necessary to establish a rating and effective date for the disabilities on appeal in a March 2006 VCAA letter.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Further, the Board finds that the issues adjudicated by this appeal involve initial rating claims.  The Court and the United States Court of Appeals for the Federal Circuit have held that once service connection is granted, the claim is substantiated and additional VCAA notice is not required.  Thus, any defect in the VCAA notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, VCAA notice requirements are satisfied in the matter of an initial rating claim flowing downstream from the appeal of a rating decision granting service connection, such as in the case at hand for the increased rating claims.  

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran has been afforded appropriate VA examinations.  The examinations were based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiners provided the Board with pertinent evidence regarding the status of the lungs, feet and knees which is sufficient to accurately rate the issues on appeal.  The examiners measured the range of motion of the knees and other pertinent symptomatology associated with the disabilities and also recorded the Veteran's subjective complaints.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issues decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


General increased ratings criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.


Entitlement to an initial evaluation in excess of 10 percent for bilateral feet metatarsalgia with drawer instability.

In August 2002, the Veteran submitted a claim of entitlement to service connection for bilateral foot disorders.  In January 2003, the RO granted service connection for bilateral feet metatarsalgia with drawer instability and assigned a non-compensable disability evaluation, effective in August 2002.  The Veteran has disagreed with the initial disability evaluation assigned.  In September 2004, the RO granted an increased rating to 10 percent with an effective date assigned in August 2002 for the service-connected foot disability.  The Veteran has not indicated that he is satisfied with the 10 percent disability evaluation assigned and the issue remains on appeal.  

The service-connected bilateral foot metarsalgia, with drawer instability is currently evaluated as 10 percent disabling under Diagnostic Code 5299-5279.  Diagnostic Code 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral. 38 C.F.R. § 4.71a.  As the Veteran is already receiving the schedular maximum for bilateral metarsalgia, an increased rating cannot be assigned under this Diagnostic Code.  

The Board has also considered whether an increased rating is warranted when the service-connected foot disability is evaluated under Diagnostic Code 5284.  Under Diagnostic Code 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a.

The Board finds that the symptomatology associated with the service-connected foot disabilities equates, at most, to moderate foot injuries for the right foot and mild foot injuries for the left foot during the entire appeal period.  

In August 2002, the Veteran complained of right foot pain with no history of trauma, swelling or redness.  The pain was worse with walking and at the end of the day.  Physical examination of the right foot revealed no swelling, minimal tenderness and a full range of motion without pain.  The assessment was rule out plantar fasciitis.  

The Veteran's gait was noted to be normal in November 2002.  

At the time of a December 2002 VA foot examination, the Veteran had vague pedal complaints aggravated by a high level of ambulatory activities, especially when carrying loads.  Physical examination revealed mild anterior drawer instability of the left more than the right with the right ankle demonstrating click with his maneuver.  There was tenderness to palpation primarily about the second and fourth metatarsal shafts of the right foot but not the left foot.  The diagnoses were stress reaction of the second and fourth metatarsals of the right foot; mild anterior drawer instability of the left more than the right ankle secondary to jump activities/trauma and no evidence of residual tendo-Achilles pathology.  

A VA clinical record dated in December 2004 reveals the Veteran complained of bilateral foot pain left worse than right.  The pain was worse with stair climbing, prolonged walking and weight bearing.  Physical examination revealed that the Veteran's gait was steady without a limp or ataxia.  The pertinent assessment was metatarsalgia.  Another record dated the same month reveals the Veteran reported pain in his left and right foot on the top and side.  The pain was more severe on the left.  The assessment was metatarsalgia.  

In February 2005, the Veteran reported foot pain left greater than right.  The pain was reported by the Veteran to 3-4/10.  The Veteran indicated he would experience flare ups with no discrimination towards activity level.  The pain was more severe in the left foot.  He received multi-density inserts recently and felt they had alleviated all pain.  Physical examination revealed a pain free range of motion.  The assessment was neuroma of the left 3rd interspace and limb length discrepancy, right greater than left.  

In March 2005, the Veteran reported he had recently had received a left cork sole insert for a leg length discrepancy.  He was unable to assess his progress at the time of treatment but he did notice a change in his gait pattern.  He believed this was causing some lumbar pain.  

In April 2005, the Veteran reported that walking was beneficial for his back pain.  It was noted that the Veteran could walk without difficulty and could stand on his toes and heels without difficulty.  

The Veteran testified before the undersigned in April 2008, that his job entailed a lot of walking, anywhere from 2.6 to 3 miles per day.  He experienced flares of pain in his feet and he had one leg shorter than the other.  He wore shoe inserts.  He was hoping the inserts would help the pain.  When he got off his feet, the pain would be reduced but not disappear.  He had to take breaks and carry a stool at work.  His feet hurt at the end of the day.  Pain was the sole symptom including a feeling of cramping.  

The most recent VA examination of the feet for compensation and pension purposes was conducted in August 2009.  At that time, the Veteran reported bilateral foot pain which constant.  The pain was 1-3/10 and would flare to 6/10 with usage at the end of the day.  The Veteran reported associated swelling, stiffness, numbness, tingling, and was aggravated by walking.  He recently fractured his fifth metatarsal in his right foot one and one half weeks prior and was non-weight bearing on the right foot and had a boot on.  Physical examination of the right foot was limited as the foot was in a boot and the Veteran was walking with a limp.  Examination of the left foot, specifically the metatarsals, revealed no tenderness to palpation.  The impression was foot pain with recent metatarsal fracture of the right foot.  The examiner categorized the right foot injury as being a moderate foot injury and the left foot injury as being a mild foot injury.  X-rays of the right foot were referenced as showing a probably subacute mildly displaced fracture involving the base of the fifth metatarsal on the right.  The left foot X-ray was interpreted as being normal.  

The Board finds the pertinent evidence of record in the form of the clinical records, reports of VA examinations and the Veteran's self-reported symptomatology indicates that the service-connected disability is productive of pain but without any other disability.  There is no indication that the service-connected foot disabilities are productive of any impairment in gait.  The vast majority of health care professionals who have commented on the Veteran's gait found that it was normal.  Other than pain, no physical impairment has been attributed to the service-connected disabilities.  The Veteran testified before the undersigned that the sole symptom or major symptom associated with the service-connected foot disabilities was pain.  Furthermore, the only health care professional who has examined the Veteran's feet and was asked to provide an analysis of the extent of the foot symptomatology (the examiner who conducted the August 2009 VA examination) has indicated that the foot symptomatology is, at most, moderate in the right foot and mild in the left foot.  The Board places significant probative weight on the conclusions of this health care professional's opinion regarding the extent of symptomatology associated with the service-connected foot disability.  This opinion was based on a review of all the pertinent evidence in the claims file as well as a physical examination of the Veteran and interview.  No health care professional has provided any opinion indicating that the symptomatology associated with the service-connected foot disabilities is anything more than moderate.  A moderate foot injury warrants no more than a 10 percent evaluation under Diagnostic Code 5284.  This is what would be assigned for the right foot.  The left foot does not warrant a compensable evaluation under Diagnostic Code 5284 based on a mild foot injury.  

The Board finds that separate evaluations cannot be assigned under Diagnostic Code 5279 and Diagnostic Code 5284 for the bilateral foot disability as this would constitute impermissible pyramiding of symptomatology.  Evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  As set out above, the only symptomatology associated with the service-connected foot disability is pain.  Providing separate disability evaluations based on the same symptomatology is not allowed.  


Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patellae of the left knee and right knee.

In August 2002, the Veteran submitted a claim of entitlement to service connection for bilateral knee disorders.  In January 2003, the RO granted service connection for chondromalacia patellae of the left knee and right knee and assigned a non-compensable disability evaluation, effective in August 2002.  The Veteran has disagreed with the initial disability evaluation assigned.  Thereafter, the RO granted an increased rating to 10 percent for each knee, with effective dates assigned in August 2002 for the service-connected disabilities.  The Veteran has not indicated that he is satisfied with the 10 percent disability evaluations assigned and the issues remain on appeal.  

The service-connected chondromalacia patellae of the knees are currently each evaluated as 10 percent disabling under Diagnostic Code 5299-5260.  

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  A 10 percent rating is warranted when it is limited to 45 degrees and a 20 percent rating is warranted when it is limited to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A 0 percent rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, and a 20 percent rating is warranted when it is limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees.

In VAOPGCPREC 9-04, VA General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  VAOPGCPREC 9-04.  Specifically, where a Veteran has both limitation of flexion and limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

Normal range of motion of the knee for VA purposes is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Clinical records dated in 2002 reference the fact that the Veteran was able to bike once or twice per week for one hour.  

At the time of a December 2002 VA examination, the Veteran reported painful knees aggravated by kneeling.  He denied buckling, locking, swelling, or giving way.  He had to stop running secondary to knee pain.  Physical examination revealed normal anatomic landmarks, no edema and no swelling.  The knee was nontender.  There was positive crepitus with flexion and extension of the knee.  The range of motion of the right knee was from 0 to 130 degrees and the left knee range of motion was from 0 to 135 degrees.  Lachman, drawer, pivot, McMurry, valgus, varus and flexion over pressure tests were negative.  The pertinent diagnosis was chondromalacia of the knee without subluxation or instability.  

In November 2004, the Veteran sought treatment for right knee pain.  He reported occasional pain with prolonged standing or lots of stress.  Physical examination revealed knees without tenderness or effusion.  There was a full range of motion without pain or crepitus.  Lachman and McMurray's tests were negative and there was no valgus or varus laxity.  The assessment was right knee pain.   

At the time of the August 2009 VA examination, the Veteran reported bilateral knee pain, left greater than right.  He had intermittent pain, rated as 5/10, usually three times per year, associated with giving way, stiffness and popping.  He reported that the left knee locked up once.  He denied flares.  Pain was aggravated by walking.  Physical examination revealed a range of motion of flexion to 140 degrees, extension to 0 degrees, with no pain on active range of motion for both knees.  Anterior drawer sign, McMurray test and valgus-varus were all negative.  There was no tenderness to palpation.  The examiner wrote that there was no further limitation in range of motion with repetitive activity due to weakness, instability, lack of coordination, fatigue or endurance.  The pertinent impression was bilateral knee osteoarthritis.  X-rays were interpreted as revealing minimal degenerative changes and trace right effusion.  

The Board finds that a rating in excess of 10 percent is not warranted for either knee at any time during the appeal period based on limitation of motion.  An increased rating is not warranted under Diagnostic Code 5260 as the greatest level of impairment of flexion was 130 degrees for the right knee and 135 degrees for the left knee.  Both of these were recorded at the time of the December 2002 VA examination.  A compensable evaluation requires flexion to be restricted to 45 degrees or less.  An increased rating is not warranted under Diagnostic Code 5261 as the range of motion for extension of both knees was determined to be 0 or normal at all times during the appeal period.  A compensable evaluation requires extension to be restricted to 10 degrees or more.  An increased rating is not warranted for either knee upon consideration of 38 C.F.R. §§  4.40, 4.45 and the holdings in Deluca.  The examiner who conducted the most recent VA examination found that there was no additional limitation in the range of motion of either knee with repetitive activity due to weakness, instability, lack of coordination, fatigue or endurance.  

The Board finds that an increased rating is not warranted under any other applicable Diagnostic Code.  While the Veteran reported he experienced symptoms of instability at the time of the most recent VA examination, physical examination of the knees during the appeal period has consistently indicated that the knees are stable.  The Board places greater probative weight on the medical findings which indicate that the Veteran has stable knees as opposed to the Veteran's self reported symptomatology.  While the Veteran is competent to report on symptomatology he experiences, he is not competent to make more than a simple diagnosis.  The health care professionals who have examined the Veteran have consistently failed to note any pathology which would account for the Veteran's reported symptomatology.  The Board finds this evidence more probative than the Veteran's self reported symptomatology which has been advanced when there is a chance for pecuniary gain.  The Board finds that an increased rating is not warranted under Diagnostic Code 5257 based on recurrent subluxation or lateral instability.  The medical evidence demonstrates that the knees are stable.  

Similarly, increased initial ratings under Diagnostic Code 5003 for arthritis are not warranted.  Under this diagnostic code, ratings are based on limitation of motion of the affected joint(s).  In the absence of compensable limitation of motion, a 10 percent rating is for application for each such major joint affected by limitation of motion.  However, the Veteran is already in receipt of compensable ratings for limitation of motion and a separate or increased rating or ratings for arthritis are not in order.

An increased rating is not warranted under Diagnostic Code 5256 based on the presence of ankylosis as all the evidence of record demonstrates that the Veteran is able to move his knees at all times during the appeal period.  

An increased rating is not warranted under Diagnostic Codes 5258 or 5259 as there is no evidence of record demonstrating that the service-connected knee disabilities are productive of impairment of semilunar cartilage or required removal of cartilage.  

Increased ratings are not warranted under Diagnostic Codes 5262 or 5263 as there is no evidence of record demonstrating any impairment in the tibia and fibula or the presence of genu recurvatum.  


Entitlement to an initial compensable evaluation for a benign, right, mid lung opacity.

The Veteran has claimed entitlement to an initial compensable evaluation for a benign lung opacity.  In a November 2004 statement, he alleged that he experienced difficulty inhaling and exhaling.  He testified before the undersigned in February 2008 that occasionally, when exerting himself, he would experience a "flutter" in his breathing which was not present prior to active duty.  Other than these two reports of symptomatology, the record is essentially devoid of any evidence of pertinent lung symptomatology.  

The lung disorder is currently rated as noncompensable under Diagnostic Code 6820.  Under that code, neoplasms, benign, any specified part of respiratory system, are to be evaluated using an appropriate respiratory analogy.  Id.  In this case, an appropriate respiratory analogy would be chronic bronchitis under Diagnostic Code 6600.  The Board can find no other Diagnostic Code which is more appropriate than this Diagnostic Code.  This is based on the Veteran's self-reported symptomatology of occasional changes in his breathing.  

Under 38 C.F.R. § 4.97, Diagnostic Code 6600, a 10 percent rating requires a FEV-1 of 71 to 80 percent predicted; or FEV1/FVC of 71 to 80 percent; or DLCO (SB) of 66 to 80 percent predicted.  A 30 percent rating requires a FEV1 of 56 to 70 percent predicted; or FEV1/FVC of 56 to 70 percent; or DLCO (SB) of 56 to 65 percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6600.  A 60 percent rating requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

The Board finds that a compensable evaluation is not warranted for the benign lung opacity at any time during the appeal period.  

At the time of a December 2002 VA examination, the Veteran reported that, while on active duty, medical personnel were tracking a lung lesion the Veteran had.  The Veteran denied any problems with breathing.  There was no productive cough, sputum, hemoptysis and/or anorexia.  The Veteran denied dyspnea on exertion.  The Veteran was not asthmatic.  The Veteran was not receiving any treatment for the disorder.  Physical examination revealed that there was no cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  The diagnosis was benign lesion of the lungs and not an undiagnosed illness.  

In December 2004, physical examination of the chest/lungs revealed they were clear to auscultation.  There were no wheezes or crackles and there was adequate air exchange bilaterally.  

In September 2005, the Veteran denied chest pain and shortness of breath.  

At the time of the most recent VA examination which was conducted in August 2009, the Veteran denied any shortness of breath or cough.  He reported that he felt a little bit of shifting in his chest with exertion but no shortness of breath.  He walks and bicycles without a problem.  The pertinent diagnosis was benign right mid lung opacity: chest X-ray revealed small effusions bilaterally with no opacity or nodules seen on chest X-ray.  Pulmonary function tests were referenced as showing normal spirometry.  There was improved midflows with constant FVC suggesting significant bronchodilator response.  

Pulmonary function testing conducted in August 2009 revealed that FEV-1 was 96 percent of the predicated amount prebronchodilator and 106 percent of the predicted amount postbronchodilator.  FEV1/FVC was 102 percent of the predicted amount postbronchodilator.  The DLCO (SB) was 110 percent of the predicted amount prebronchodilator.  The interpretation of the testing was spirometry, lung volumes and diffusing capacity were all within normal limits.  Improved midflows with constant FVC suggests significant bronchodilator response.  

Based on the above, the Board finds that a compensable evaluation is not warranted at any time during the appeal period for the benign, right mid lung opacity.  The only pulmonary function testing results of record do not equate to a compensable evaluation for any of the pertinent readings (FEV1, FEV1/FVC or DLCO (SB)).  Furthermore, the clinical evidence dated prior to 2009 is totally devoid of any evidence of problems with the Veteran's breathing which is attributed to the lung opacity other than the Veteran's own allegations and testimony.  There are no medical records referencing the presence of any lung symptomatology prior to 2009.  To the extent that the Veteran is attributing pulmonary problems to the service-connected opacity of the lung, the Board notes he is a lay person.  He is competent to report on symptomatology he experiences but he is not competent, in the current situation, to attribute his reports of  pulmonary symptomatology to the service-connected disability as this is not a simple diagnosis.  The Veteran's opinion as to the etiology of his pulmonary symptomatology is, therefore, accorded no probative value.  

Extraschedular considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected foot, knee and lung disabilities are inadequate.  A comparison between the level of severity and symptomatology of the disabilities with the established criteria found in the rating schedule under the pertinent Diagnostic Codes shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology (painful feet, limitation of motion of the knees and pulmonary function for the lungs).

The Board further observes that, even if the available schedular evaluations for the disabilities are inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his feet, knees or lungs.  Indeed, it does not appear from the record that he has been hospitalized at all for any of the pertinent disabilities during the appeal period.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The Veteran has maintained employment during the entire appeal period and there is nothing in the record which suggests that the service-connected feet, knees or lungs markedly impact his ability to perform his job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that his service-connected disabilities which are adjudicated by this decision cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for bilateral feet metatarsalgia with drawer instability is not warranted.  The appeal is denied.

Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patellae of the left knee is not warranted.  The appeal is denied.

Entitlement to an initial evaluation in excess of 10 percent for chondromalacia patellae of the right knee is not warranted.  The appeal is denied.

Entitlement to an initial compensable evaluation for a benign, right, mid lung opacity is not warranted.  The appeal is denied.


REMAND

The Veteran is claiming entitlement to service connection for right hand and right wrist disabilities.  He testified before the undersigned that he thought the injury occurred during basic training when he had to fall from a standing position and perform pushups.  

A review of the service treatment records reveals complaints of right hand and right finger pain but no complaints of right wrist pain.  In March 1993, the Veteran reported he had had pain in his right hand which had been present for five months.  Physical examination revealed pinpoint tenderness to the lateral bands of the right hand.  The pertinent assessment appeared to be possible bursitis.  In January 1994, the Veteran complained of pain in all of the right proximal interphalangeal joints which had been constant for one year.  The assessment was rule out arthritis.  A February 1994 clinical record which pertains to right hand pain references the fact that X-rays were normal at that time.  There had been no improvement with anti-inflammatory medication.  The Veteran did not recall a history of injury or trauma to the right hand but did have a one year history of right hand pain, especially on gripping and twisting motions.  X-rays were negative for acute injuries but an old avulsion fracture of the right proximal phalanx base was noted.  The assessment was right hand pain and question the etiology.  A separate February 1994 clinical record indicates the Veteran reported a one year history of right hand pain without a history of injury or trauma.  Physical examination was conducted.  The impression was question of early inflammatory arthritis.  In March 1994, the Veteran was seen as follow-up for right hand pain.  The Veteran reported no change in hand pain after using Naprosyn.  The Veteran reported some pain was present in the proximal interphalangeals.  Thus there is evidence of problems with the right hand during active duty. 

There is some medical evidence of record which links current right hand and wrist disabilities to the Veteran's active duty service.  The examiner who performed an August 2009 VA examination referenced X-rays of the right hand which were interpreted as revealing borderline widening of the scapholunate which might indicate ligament insufficiency or disruption.  A post-traumatic ossicle adjacent to the fifth metacarpophalangeal joint was also noted.  The examiner opined that it was as likely as not that the Veteran's current symptoms are related to the complaints of right hand pain and tightness in service.  Additionally, in May 2010, a different VA examiner diagnosed the presence of scapholunate instability of the right wrist.  It was reported that the diagnosis accounted for both the right wrist and right hand complaints.  The examiner noted the Veteran sought treatment during active duty for right hand pain and continues to have wrist symptoms with certain activities.  X-rays support the physical findings.  Based on this, the examiner opined that the right wrist condition is at least as likely as not related to the right hand pain that began during military service.  

The positive VA examination opinions seem to rely, in large part, on current X-ray findings.  Significantly, these examination reports do not address the negative X-ray findings in service and at the time of the 2002 VA examination.  The examiner who conducted the 2002 VA examination specifically noted that there was a lack of hand pathology at that time.  It is not apparent to the Board if a wrist disorder would have or could have been discovered upon examination of the hand including X-rays if such a disorder existed in 2002.  

The opinion does not address pertinent post-service medical evidence including the fact that the Veteran reported problems with his bilateral hands and wrists and left hand and wrist (as opposed to only complaining of the right hand and wrist) nor the fact that the Veteran referenced problems with typing as being a possible cause of the right hand and wrist disorder without any reference to active duty service.  

Furthermore, it is not apparent how the in-service complaints of hand pain (which seem to revolve around problems with the proximal interphalangeal joints) could be productive of a post-service wrist injury.  The Board finds this apparent discrepancy must be addressed by a health care professional.  

The Court has held that an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Based on the above, the Board finds that the claims file should be returned to the examiner who prepared the May 2010 report of the VA examination and request that he provide an addendum to the examination report which reconciles all the medical evidence in the claims file in order to determine the etiology of the Veteran's right hand and right wrist disorders.  

The Veteran has claimed entitlement to service connection for a lumbar spine disorder.  There is some medical evidence which links a lumbar spine disorder to the Veteran's service-connected T12 compression fracture.  In August 2009, a VA examiner determined that the Veteran had degenerative disc disease of the lumbar spine.  The examiner noted that the Veteran had a T12 fracture in service and the injury could have caused a gait disturbance which could have led to degenerative disc disease of the lumbar spine.  Therefore, it was her opinion that it is at least as likely as not that the degenerative disc disease of the lumbar spine was related to the T12 compression fracture.  This opinion does not account for the fact that the medical evidence shows there was no gait disturbance in November 2002 or December 2004 which is ten years after the Veteran's discharge.  Furthermore, the opinion does not take into account the finding that the Veteran has a leg length discrepancy.  Clinical records dated in 2005 document that one of the Veteran's legs is longer than the other.  There is no indication in the claims file that any of the Veteran's service-connected disabilities are productive of any discrepancy in the length of the Veteran's legs.  The failure of the August 2009 opinion to take into account this evidence negates the probative value of the report.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995) and Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board finds the claims file should be returned to the examiner who conducted the August 2009 VA examination and request that she correlate this medical evidence with her opinion as to the etiology of the lumbar spine disorder.

The Veteran is claiming service connection for a cervical spine disorder.  He testified that while he was not sure what the cause of the disorder was, it might have been the parachute accident which injured his T12 vertebra.  At the time of a December 2002 VA examination, the Veteran reported he felt pain in the cervical spine secondary to airborne training as of 1989.  The Veteran denied having any primary care intervention to ameliorate this condition.  The pertinent diagnosis was spondylosis of the cervical spine.  At the time of the August 2009 VA examination, the Veteran complained of neck pain which she reported he had had intermittently since military service.  She was unsure when the disorder actually occurred.  The pain was intermittent, occurring one to two times per year in the cervical area.  The pertinent diagnosis was cervical degenerative disc disease.  X-rays were referenced as showing minimal multilevel degenerative disc disease.  The examiner noted she could not see any documentation in the claims file of any injuries or complaints of neck pain.  Therefore, she opined it was her opinion that degenerative disc disease of his neck was not caused by service.  This opinion is not probative as it does not take into account the Veteran's self-reported medical history.  The Veteran is competent to reported that he had had intermittent neck pain since military service.  The examiner must take into account this report of symptomatology when forming an opinion as to the etiology of the cervical spine disorder.  An addendum to the examination report is required to address this concern of the Board's.  

The Veteran has claimed entitlement to an increased rating for the residuals of a compression fracture of T12.  Associated with the claims file are medical records reflecting complaints of back pain, primarily in low back pain.  As set out above, the Veteran is also claiming entitlement to service connection for lumbar and cervical spine disabilities.  It is not apparent to the Board if the low back symptomatology reported by the Veteran is attributable to the service-connected residuals of the T12 compression fracture or due to pathology of the lumbar and possibly cervical spine.  The medical evidence of record does not do a good job of separating out the symptomatology which is attributed to the lumbar spine as opposed to the thoracic spine.  The Board finds that the claim of entitlement to an increased rating for residuals of a compression fracture at T12 is inextricably intertwined with the claims of entitlement to service connection for cervical and lumbar spine disorders.  If service connection is granted for the cervical and lumbar spine disorders than all the symptomatology noted in the spine should be rated.  If, however, service connection is denied for either the lumbar spine or the cervical spine, or both, then symptomatology associated with the service-connected residuals of the compression fracture of T12 must be separately evaluated.  

The Veteran is claiming entitlement to an increased rating for his service-connected colonic polyps.  The Veteran has alleged that he experienced various symptomatology as a result of polyps including gastrointestinal distress and problems with bowel movements.  In its April 2008 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature, extent and current severity of the polyps.  The Board specifically directed that the examiner describe the symptomatology which is attributable to the service-connected polyps.  A VA examination was conducted in August 2009.  At that time, the Veteran reported intermittent blood in his stool and, for the past weekend, bright red blood on his toilet paper.  The pertinent assessment was colon polyps with a colonoscopy showing a hyperplasic polyp and external hemorrhoids - CBC shows no anemia.  This is all the evidence pertaining to polyps which is included in the August 2009 VA examination report.  The Board is unable to determine what symptomatology, if any, is attributable to the service-connected colonic polyps from its reading of the examination report.  The Board notes the service-connected polyps are evaluated under Diagnostic Code 7334 which provides the rating criteria for benign neoplasms, exclusive of skin growths.  An explanatory note associated with this rating code indicates that the rating specialist should evaluate the disability under the appropriate diagnostic code depending on the predominant disability or the specific residuals after treatment.  The Board is unable to determine the predominant disability (if any) which is associated with the service-connected disability based on the report of the August 2009 VA examination.  The Board finds another VA examination is required in order to determine all symptomatology which is associated with the service-connected disability as directed by the Board in its April 2008 remand.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand. It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status. Id.  In light of the foregoing, the issue of entitlement to an increased rating for colonic polyps must be remanded again for the actions set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for cervical spine disorders, thoracic spine disorders, lumbar spine disorders, a right hand disorder, a right wrist disorder, and/or for colonic polyps since his discharge from active duty.  After securing any necessary releases, obtain those records identified by the Veteran which have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  Return the claims file to the examiner who conducted the August 2009 VA right hand and wrist examination and request that she provide an addendum to the examination which takes into account all the medical evidence of record.  The examiner must reconcile, to the extent possible, the conflicting evidence of record to include the in-service complaints of hand symptomatology but not wrist symptomatology, the positive and negative X-ray reports, the negative findings included in the report of the December 2002 VA examination and the evidence included in the post-service clinical records.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that a currently existing right hand and/or right wrist disorder is etiologically related to the Veteran's active duty service.  

If the examiner who conducted the August 2009 VA examination is not available, arrange to have the claims file reviewed by a suitably qualified health care professional and request that he/she answer the question set out above.  The Veteran's claims file must reviewed by the examiner in conjunction with the examination, and any indicated studies should be completed.  If this examiner determines that she cannot provide an opinion without physical examination of the Veteran, this should be scheduled.  

Inform the examiner that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  

A detailed rationale, including pertinent findings from the record, must be provided for all opinions provided.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.

3.  Return the claims file to the examiner who conducted the August 2009 VA lumbar spine examination and request that she provide an addendum to the examination which takes into account all the medical evidence of record.  The examiner must reconcile, to the extent possible, the conflicting evidence of record to include a lack of any evidence of gait disturbance in the clinical record for many years, and the annotation of the leg length discrepancy noted in the clinical records.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that a currently existing lumbar spine disorder is etiologically related to the Veteran's active duty service or to a service-connected disability.  

If the examiner who conducted the August 2009 VA examination is not available, arrange to have the claims file reviewed by a suitably qualified health care professional and request that he/she answer the question set out above.  The Veteran's claims file must reviewed by the examiner in conjunction with the examination, and any indicated studies should be completed.  If this examiner determines that he/she cannot provide an opinion without physical examination of the Veteran, this should be scheduled.  

Inform the examiner that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  

A detailed rationale, including pertinent findings from the record, must be provided for all opinions provided.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.

4.  Return the claims file to the examiner who conducted the August 2009 VA cervical spine examination and request that she provide an addendum to the examination which takes into account all the evidence of record.  The examiner must be informed that the Veteran is competent to report on the presence of neck symptomatology and any such report by the examiner must be taken into account when determining the etiology of the cervical spine disorder.  The examiner must reconcile, to the extent possible, any conflicting evidence of record.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that a currently existing cervical spine disorder is etiologically related to the Veteran's active duty service or to a service-connected disability.  

If the examiner who conducted the August 2009 VA examination is not available, arrange to have the claims file reviewed by a suitably qualified health care professional and request that he/she answer the question set out above.  The Veteran's claims file must reviewed by the examiner in conjunction with the examination, and any indicated studies should be completed.  If this examiner determines that he/she cannot provide an opinion without physical examination of the Veteran, this should be scheduled.  

Inform the examiner that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  

A detailed rationale, including pertinent findings from the record, must be provided for all opinions provided.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.

5.  Return the claims file to the examiner who conducted the August 2009 VA colonic polyps examination and request that she provide an addendum to the examination which sets out all the symptomatology associated with the service-connected colonic polyps.  If no symptomatology is associated with the service-connected disability, the examiner should so state.  

If the examiner who conducted the August 2009 VA examination is not available, schedule the Veteran for a VA examination by an appropriately qualified examiner in order to determine the nature, extent and current severity of the service-connected colonic polyps.  The Veteran's claims file must reviewed by the examiner in conjunction with the examination, and any indicated studies should be completed.  The examiner must describe the symptomatology which is attributable to the service-connected colonic polyps.  

A detailed rationale, including pertinent findings from the record, must be provided for all opinions provided.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.

6.  After completing any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


